DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 13, 15, and 18 are rejected under § 103 as being obvious over US Pub. No. 2002/0118873 to Tran et al. (Tran) in view of US Pat. No. 5,977,501 to Werkheiser et al. (Werkheiser).  In regards to claims 1, 8,and 15, Tran discloses a sensing system (10) for detecting delivery items, the sensing system comprising (see Fig. 1 depicting an automated package inspection system for detecting the presence of a variety of package conditions as packages are conveyed on a conveyor belt): 
a conveyor device (14) that moves one or more delivery items that are on the conveyor device;
a camera (20) that is arranged to capture an image of the conveyor device at the sensing location; and
a hardware processor (80) that is operably connected to the camera and an illumination means that is configured to perform operations comprising: 
receiving an image from the camera, the image indicative of at least one of: the conveyor device and the one or more delivery items (see paras. [0026], [0028]); and 
determining, based on the image from the camera, whether there is no delivery item on the conveyor device or there are one or more delivery items on the conveyor device (see para. [0035] for describing a technique for detecting the presence of multiple package conditions based in part on imaging analysis of images of the conveyor device within the field of view of the camera).
Although Tran does not explicitly disclose the light source and light detector as recited in the claim, such features are found in the prior art.  In fact, Werkheiser teaches an item sortation and sequencing system comprising: 
a light source (24) that is arranged to emit a light beam across the conveyor device at a sensing location; 
a light detector (24) that is arranged to detect the light beam, wherein the light detector generates a light status signal indicating when the light beam is blocked and when the light beam is not blocked by the one or more delivery items that are on the conveyor device;
a hardware processor (20) that is operably connected to the light detector and that is configured to receive the light status signal from the light detector (see col. 3, ll. 18-30 for describing a sorter control system operably connected to a photosensor configured to generate a signal indicating the presence of an item on the conveyor which, in turn, triggers other components of the sensing subsystem such as the camera and illumination means to act accordingly); 
Thus, it would have been obvious to modify the package inspection system of Tran with the photosensors of Werkheiser in order to further automate the package inspection process by activating the illumination subsystems for the camera upon the detection of one or more packages on the conveyor device.

In regards to claims 3 and 10, Tran further discloses that the hardware processor is further configured to perform operations comprising: determining, based on the light status signal and the image, that two or more delivery items are present at the sensing location. See paras. [0035-0036] (determining the presence of two or more packages based on counting the number of edges detected in captured images).

In regards to claims 6, 13, and 18, Werkheiser further discloses, or at least suggests, that the camera is configured to capture an image based on a trigger event, the trigger event comprising at least one of: a change in the status of the light status signal from an unblocked state to a blocked state, and a change in the status of the light status signal from a blocked state to an unblocked state. See 3:18-30, 3:45-55, 4:32-43 (describing a plurality of photosensors configured to transmit light status signals to the sorter control system which transmits related instructions to other components in response thereto).

Allowable Subject Matter
Claims 2, 4, 5, 7, 9, 11, 12, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX, can be reached at 571.272.6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3655